Citation Nr: 1745850	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-03 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Evaluation of posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

4.  Entitlement to service connection for malaria, to include residuals thereof. 

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York in July 2013, December 2013, April 2014 and January 2015. 

In May 2017 the Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record. At that time, the undersigned held the record open for an additional 60 days to allow for the submission of additional evidence. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed below.  The remaining claims on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the Veteran if further action, on his part, is required.





FINDINGS OF FACT

1.  In an October 2014 statement, received prior to the Board's promulgation of a decision on the matter, the Veteran withdrew his claim for entitlement to service connection for bilateral hearing loss. 

2.  The Veteran's assertions of in-service noise exposure are credible and are consistent with the circumstances of his service.

3.  Resolving all reasonable doubt in favor of the Veteran, his tinnitus had an onset within a year of service discharge and has continued to the present.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the claim for entitlement to service connection for bilateral hearing loss is being dismissed, and the decision regarding service connection for tinnitus is resolved entirely in the Veteran's favor, a discussion as to whether the requirements of VCAA have been satisfied is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

Although the Veteran indicated in his January 2014 substantive appeal that he wished to appeal only the issue of the denial of service connection for tinnitus, the issue of service connection for bilateral hearing loss was formally certified to the Board.  In an October 2014 written submission, the Veteran asked to withdraw from appeal the bilateral hearing loss claim.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.

Service Connection - Tinnitus 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d).

Service connection requires competent evidence showing: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the United States Court of Appeals for Veterans Claims (Court) has held that, under 38 C.F.R. §3.303 (b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court has also held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309 (a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran contends that he has tinnitus as a result of his exposure to noise during service. 

The Veteran's service treatment records do not document any evidence of tinnitus or ringing in the ears.  The Board notes that his MOS was Aircraft Electrician, and he has provided both written statements and testimony concerning exposure to aircraft noise, and his use of weapons, while in service.  Therefore, the Board concedes in-service noise exposure. 
Post-service VA and private treatment records reflect no formal diagnosis of tinnitus until May 2013.  The Veteran's records are silent as to any nexus between the diagnosed disability and his military service. 

The Veteran underwent a VA audiology examination in June 2013, in relation to his claim.  At that time, the VA audiologist found that it was less likely than not that the Veteran's tinnitus was related to his in-service noise exposure.  In support of this conclusion, the audiologist noted the Veteran's normal hearing at separation, as well as his determination that the condition had started only 4 or 5 years prior to the examination.  

In an August 2013 letter, a private audiologist determined that it was as likely as not that the Veteran's tinnitus was due to his military noise exposure.  In support of this conclusion, the audiologist explained that review of his claims file showed the Veteran was exposed to acoustic trauma while in service, which caused his tinnitus. 

At the May 2017 hearing, the Veteran testified that he was uncertain as to the date of the onset of his tinnitus, but that when he started working at his job, ringing in his ears was noted.  The record reflects that the Veteran was employed his entire career by a single company, and that his employment there started in September 1970, within one year of his discharge from service. 

The Veteran is competent to testify that he first developed ringing in his ears within a year of leaving service, and that it has been present ever since.  Tinnitus is a unique condition for which lay observation is competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Further, the Board finds no reason to question the credibility of the Veteran's assertions of tinnitus dating back to his first year after service. 

As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service, as documented by his service records.  38 U.S.C.A. § 1154 (a).  He has stated that he experienced tinnitus within a year of service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible. 

The Board recognizes that the opinion of the VA examiner does not support the notion that the Veteran's tinnitus is due to the in-service noise exposure; however, as noted above, the August 2013 letter from the private audiologist examined the same evidence and came to a different conclusion in favor of a nexus between such.  In addition, the Board finds that the Veteran's statements of having experienced tinnitus symptoms since his service discharge are competent and credible lay evidence.  Therefore, at the very least, that there is an approximate balance of evidence for and against whether there was an onset of tinnitus in service or within one year after service.  Under these circumstances, the evidence is in relative equipoise and all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  After considering the record before it, the Board determines that the evidence favors service connection for tinnitus.

ORDER

The appeal as to entitlement to service connection for bilateral hearing loss is dismissed. 

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was granted service connection for PTSD in July 2013; subsequently, in July 2014, he underwent a VA PTSD examination.  At that time, he reported having a social life, in that he had recently joined the Veterans of Foreign Wars and was attending meetings and events there.  On weekends, he attended car shows. 

At the May 2017 hearing, the Veteran and his wife both indicated that his symptoms had increased in severity since the July 2014 examination.  Specifically, he described an aversion to crowds, a desire to isolate from others, and increased anxiety.  

Thus, in light of the allegations of worsening made at the May 2017 hearing, the Board finds that the Veteran should be afforded a new VA PTSD examination.  See 38 C.F.R. §§ 3.326, 3.327 (re-examinations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, the Veteran testified at the hearing that he attended weekly counseling sessions for treatment of his PTSD.  Records of such treatment, which are relevant to his claim, are not yet part of the record.  On remand, efforts should be made to obtain records of any VA and non-VA mental health treatment that the Veteran has received, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Concerning the Veteran's claim for service connection for malaria, the Board notes that his claim was denied due to a lack of evidence in the Veteran's service treatment records that he was treated for the condition while in service.  However, a lack of evidence of a disability in treatment records is not grounds for a denial in the face of competent lay testimony.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In this regard, the Veteran has consistently reported that he was infected with malaria while in service, and was treated for the same.  He has provided statements from family members and a former girlfriend, who recounted their being told of the illness at the time that the Veteran was serving in Vietnam.  

In addition, following the May 2017 hearing, the Veteran submitted multiple articles which purport to establish a connection between PTSD and malaria, to include the possible development of PTSD-like symptoms such as depression and memory problems, due to malarial infection.  It also indicated that testing is available to show whether or not malaria exposure has occurred.

The Veteran has not been afforded a VA examination with respect to his malaria claim.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, in light of the lay statements of record and the information provided subsequent to the hearing, the Board finds that the threshold requirements of McLendon have arguably been met, warranting an examination in accordance with VA's duty to assist.

Finally, with regard to the Veteran's claim for a TDIU, such matter is inextricably intertwined with the claims remanded herein, as the outcome of such claims may materially affect his TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the Veteran's TDIU claim must be deferred.



Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claims remaining on appeal. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination by a VA psychiatrist or psychologist, to determine the current nature and severity of his service-connected PTSD. 

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the functional impact such disability has on the Veteran's daily life.

A complete rationale must be provided for all opinions and conclusions reached.
3.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any residuals from a possible in-service malarial infection. 

The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner is asked to opine whether it is at least as likely as not (that is, a 50 percent chance or greater) that the Veteran has malaria or residuals of past malaria and should specifically indicate whether the symptoms reported by the Veteran are caused by or related to a past bout of malaria.  If additional testing or examination of the Veteran is necessary to respond to the above inquiry, such should be afforded the Veteran.

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


